DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05 October, 2021.
Applicant’s election without traverse of Species 1 in the reply filed on 05 October, 2021 is acknowledged.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: punch and die, contradictory statements with the punch and die being both stationary and rotational, and sheet metal moving from left to right and sheet metal moving in different axial directions.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The rotary drive described in Claim 1 and 8 lacks a description in the specifications (pg. 3, Line 26) or drawings (Fig. 1 and 2) on how the rotary drive that is mounted on the punch has the ability to rotate the die.  Additionally, there is a lack of description in the specification on how the rotary drive works while in use with the sheet metal being fed through or if there are any stoppers. The lack of description in the specifications or drawings does not allow one of ordinary skill in the art to understand how the rotary drive and the die are connected for rotation and how the rotary drive is utilized.  

The metal plate in claim 1 and 8 is understood by the  specifications on pg. 3, line 30 is moved from right to left through the apparatus when stationary, but the specifications on pg. 4 line 15 describes the sheet metal being able to move in a multitude of direction to align the  blade with the metal when rotated. The descriptions in the specification create contradictory descriptions. Further, specification pg. 3 line 26 state the punch and die are rotating around an axis.


 The roller in claim 1 and 8 lacks a proper description in the specification (pg. 3 line 24 - pg. 4 line 2) and drawings (fig. 1-4) on details (e.g. shape, mounting, etc.) how the roller can roll on the metal sheet opposite to the blade while the die and punch also are rotating in the direction of the cutting edge.  Therefore, the intended use of the device does not allow one of ordinary skill in the art to understand the function of the roller in combination with the rotation of the die and punch.  

Claims 2-7 and 9-11 are rejected due to being dependent upon rejected claim 1 and 8.

Claim 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 states “a predetermined transverse extension for flat machining of the metal plate” but fails to properly support in the specifications and drawings for the blade having a predetermined transverse extension and a flat machining profile.  Additionally, the claim states “a shave type cutter” but fails to properly disclose or provide support in the specifications and drawings for a shaving type cutter.

Claims 2-7 and 9-11 are rejection based upon being dependent upon rejected claim 1 and 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Both claims 1 and 8 recite “a shave type cutter” but fail to explicitly describe what “a shave type cutter” in the specifications or drawings.  The term “type” is indefinite and the specifications fail to particularly point out and distinctly claim the subject matter.
Claims 2-7 and 9-11 are rejection based upon being dependent upon rejected claim 1 and 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2, 4, and 7 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya (2017/0136518).
Regarding Claim 1, Moriya teaches a device [0043] for partially removing a coating of a metal plate (Ref. W, [0007], Fig. 1), the device comprising: 
a shaving type cutter (Ref. 7, Fig. 1, [0043]) and a hold-down roller (Ref. 6, [0043], Fig. 1) which together form a gap (Fig. 1, See below)  through which the metal plate is fed; 
a drive (Ref. 57 & 48, [0089], Fig. 1) for generating a relative movement (Fig. 1)between the shaving type cutter and the metal plate and between the hold-down roller and the metal plate (Fig. 1); 
the shaving type cutter having a blade projecting (Ref. 50, Fig. 1, [0053]) on its surface facing the metal plate, a cutting edge (Ref. 50, Fig. 1, [0053])  of said blade extending in a direction opposite to the movement direction of the metal plate (Fig. 1), the cutting edge having a predetermined transverse extension (The broadest interpretation is a predetermined width and as seen in figure 1 and 2 Moriya teaches a cutting edge (Ref. 50, [0047]) that has some predetermined transverse extension) for flat machining of the metal plate; 
a rotary drive (Ref. 3, [0177])  for rotating the shaving type cutter and the hold-down roller in a direction of the cutting edge ([0177]); 
a pressing device (Ref. 6, Fig. 17, [0049 & 0173]) for pressing together the shaving type cutter and the hold-down roller; 
the hold-down roller having a roller (Ref. 6, Fig. 1, [0043]) which rolls on the metal plate surface opposite the blade around a longitudinal axis of the roller (Fig. 1).   

    PNG
    media_image1.png
    458
    501
    media_image1.png
    Greyscale

Regarding Claim 2, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the shaving type cutter and the hold-down roller are fixed against translation and rotatable around a common axis (Ref. K, Fig. 1, [0089]) which corresponds to a longitudinal axis of the hold-down roller (Ref. K, Fig. 1, [0089]).

Regarding Claim 4, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the shave type cutter has a convexly curved upper contact surface (Fig. 1 annotated below and Fig. 2 shows the shave type cutter as a convexly curved upper contact surface).

    PNG
    media_image2.png
    458
    501
    media_image2.png
    Greyscale


Regarding Claim 7, Moriya teaches the limitations of claim 1, as described above, and further teaches wherein the shaving type cutter has a bore (Ref. 39, [0046], Fig. 7) for chip discharge, the inlet of which is located in the region of the blade (Fig. 7) and the outlet of which is connected to a chip discharge device (Ref. 39, Fig. 7). 

Claims 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moriya (2017/0136518).
Regarding Claim 8, Moriya teaches a device [0043] for partially removing a coating of a metal plate (Ref. W, [0007], Fig. 1), the device comprising the following features: 
a shaving type cutter (Ref. 7, Fig. 1, [0043]) and a hold-down roller (Ref. 6, [0043], Fig. 1) which together form a gap (Fig. 1, See below)  through which the metal plate is fed; 
 

the shaving type cutter having a blade projecting (Ref. 50, Fig. 1, [0053]) on its surface facing the metal plate, a cutting edge (Ref. 50, Fig. 1, [0053])  of said blade extending in a direction opposite to the movement direction of the metal plate (Fig. 1); 
a rotary drive (Ref. 3, [0177])  for rotating the shaving type cutter and the hold-down roller in a direction of the cutting edge ([0177]); 
a pressing device (Ref. 6, Fig. 17, [0049 & 0173]) for pressing together the shaving type cutter and the hold-down roller; 
the hold-down roller having a roller (Ref. 6, Fig. 1, [0043]) which rolls on the metal plate surface opposite the blade around a longitudinal axis of the roller (Fig. 1), 
wherein the shave type cutter has a convexly curved upper contact surface (Fig. 1 annotated below and Fig. 2 shows the shave type cutter as a convexly curved upper contact surface).   

    PNG
    media_image1.png
    458
    501
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    501
    media_image2.png
    Greyscale

Regarding Claim 9, Moriya teaches the limitations of claim 8, as described above, and further teaches wherein the shaving type cutter and the hold-down roller are fixed against translation and rotatable around a common axis (Ref. K, Fig. 1, [0089]) which corresponds to a longitudinal axis of the hold-down roller (Ref. K, Fig. 1, [0089]).

Regarding Claim 11, Moriya teaches the limitations of claim 8, as described above, and further teaches wherein the cutting edge having a predetermined transverse extension (The broadest interpretation is a predetermined width and as seen in figure 1 and 2 Moriya teaches a cutting edge (Ref. 50, [0047]) that has some predetermined transverse extension) for flat machining of the metal plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya as applied to claims 1,2, 4, 7-9, and 11 above, and further in view of Olgado (2008/0011325).
Regarding Claim 3, Moriya teaches the limitations of claim 1, as described above, but fails to teach the roller consisting of an elastic material. Olgado teaches a device with rollers to clean a substrate and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a coating from a metal substrate.
Olgado teaches wherein the roller is elastically supported or consists of an elastic material (102a-d, [0026], Fig. 1A) such as hard rubber. Olgado further teaches a benefit thereof to easily manipulate and maneuver the substrate in the device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rollers, as taught by Moriya, as rubber rollers, as taught by Olgado, to more easily manipulate the maneuver the substrate through the device.

Regarding Claim 10, Moriya teaches the limitations of claim 8, as described above, but fails to teach the roller consisting of an elastic material. Olgado teaches a device with rollers to clean a substrate and is considered analogous art because it is reasonably pertinent to the problem faced by the inventor to remove a coating from a metal substrate.
Olgado teaches wherein the roller is elastically supported or consists of an elastic material (102a-d, [0026], Fig. lA) such as hard rubber. Olgado further teaches a benefit thereof to easily manipulate and maneuver the substrate in the device. 
.

Response to Arguments
Applicant's arguments filed 06 January, 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, Applicant has amended claim 1 to recite “the cutting edge having a predetermined transverse extension for flat machining of the metal plate” and argues the reference Moriya (2017/0136518) fails to disclose the cutting edge having a predetermined transverse extension for flat machining of the metal plate.  However, upon further review and consideration, examiner respectfully disagrees and has applied Moriya still meets the limitations of claim 4 as set forth in the 102 rejection above.  Additionally, applicant has interjected new matter into the claim as there is no support in the specifications for the cutting edge to have “a predetermined transverse extension” and for the machine to produce a flat material profile.  Using the broadest interpretation of a predetermined transverse extension for flat machine of the machine, as seen above, it would have been obvious to one of ordinary skill in the art to configure the blade to create a flat profile of the material surface.  

Regarding Claim 4, Applicant’s arguments cited, see pg. 9 paragraph 4, filed 06, January, 2022, with respect to the convexly curved upper contact surface have been fully considered and are not persuasive.  Upon further review and consideration, examiner notes the reference Moriya 

Applicant’s arguments with respect to claim(s) 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s amendment includes new claims that provoke a new ground of rejection, as seen in the 102 and 103 rejections above, due to being absent in the prior rejection of record.  Examiner has applied Moriya and Olgado to claims 8-11 for the new grounds of rejection.

Regarding Claim 1, Applicant’s arguments with regards to the 112(a) rejections cited, see pg. 6-8, filed 06, January 2022, with respect to the lack of enablement regarding a rotary drive, the metal plate direction, and the roller have been fully considered and are not persuasive.  
Regarding the rotary drive, applicant argues one of ordinary skill in the art would be able to configure the rotary drive to rotate the die.  Examiner respectfully maintains the 112a, failure to comply with the enablement requirements, due to the specifications and drawings failure to explain or figures showing any connection between the two electrically or physically to enable rotation.  Additionally, by claiming the rotary device for both the punch and the die applicant is saying the device can rotate but fails to describe in the specifications and drawings how the device will function or work while either in rotation or how the rotation mechanism works.  Examiner will proceed in the examination with the lack of enablement as set forth in the 112a rejection above.

Regarding the metal plate direction, see pg. 7 paragraph 2, applicant argues the specifications are not inconsistent and that the rotation of the punch and die are able to be rotated on the longitudinal axis to align with the sheet metal in whichever direction is necessary.  Examiner respectfully maintains the 112a, failure to comply with the enablement requirements, due to the specifications and drawings failure to explain or show how the rotation mechanism is implemented such as, continuous rotation or rotated then stationary, and will proceed in the examination with the lack of enablement as set forth in the 112a rejection above.  

Regarding the rollers, see pg. 7 paragraph 3, applicant argues that one of ordinary skill in the art would understand how the roller and punch and die operate and that the entire punch can be rotatable.  Examiner respectfully maintains the 112a, failure to comply with the enablement requirements, due to the specifications and drawings failure to explain or show how the roller would work in regards to the rotation of the punch and die.  

Examiner respectfully acknowledges applicant’s arguments regarding the 112a specification objections and submission that the specification requires no amendments.  Examiner respectfully maintains the objections of the specifications due to the lack of description and clarification in the specifications.  
Examiner respectfully acknowledges applicant’s argument regarding the abstract in the specification.  Examiner withdraws the objection with regards to the specification abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prasad (2008/0092312), Micali (2006/0072973), (JP 4471248 B2), Balthazor (2005/0178404), .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723